DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the golf club is a joystick or device used with a video game system.”  However, it is unclear how a golf club could be a joystick.  As understood in the gaming arts, the term “joystick” refers to an input device having a stick that is fixed at the base and moves freely about the fixed point in a limited range of degrees.  It is unclear how a golf club could be used in such a way because in use a golf club is not fixed to a particular point, and is swung by a user in order to impact a golf ball.  The structures of these devices appear to be mutually exclusive.  Claims 10 and 11 are rejected due to their dependence on claim 4.  For purposes of this action, claim 4 will be interpreted as the golf club being a device used with a video game system.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2014/0366650 to Thillainadarajah (hereinafter “Thillainadarajah”).
Regarding claim 1, Thillainadarajah teaches a sensor device, comprising:
a sleeve portion adapted to be installed onto a portion of a golf club (see golf grip assembly 100 in Fig. 13(a) and (b)), the sleeve portion comprising a plurality of grip sensors (e.g., “sensor layer” in par. 110) adapted to sense information associated with a user's hands gripping the sleeve portion; and
a sensor assembly coupled to sleeve portion, the sensor assembly adapted to sense the movement of the golf club by the user (e.g., “a sensor layer fabricated in the embodiment shown from an electrode layout flexible printed circuit board 103 upon which piezo-resistive sensor material 104 has been connected for radial force/pressure sensing; and an outer protective layer 105 to be actually gripped by the golfer” in par. 110).
Regarding claim 4, Thillainadarajah teaches wherein the golf club is a joystick or device used with a video game system (e.g., the data received from the sensor device may be used to “interface with a game” in par. 24).
Regarding claim 10, Thillainadarajah teaches wherein the sensor assembly comprises an accelerometer and a gyroscope to sense the movements of the golf club by the user (e.g., “Microcontroller 84 is connected to a power supply 87 through a charger 86, other orientation sensors 85, including a gyroscope and accelerometer” in par. 63).
Regarding claims 11 and 12, Thillainadarajah teaches wherein the plurality of grip sensors are electrically coupled to the sensor assembly, and the sensor assembly is configured to store data from the grip sensor, the accelerometer and the gyroscope (e.g., “As shown in FIG. 1, the system comprises a pressure sensing array 81 connected to a microcontroller 84, through multiplexers 82 and resistors and amplifiers 83. Microcontroller 84 is connected to a power supply 87 through a charger 86, other orientation sensors 85, including a gyroscope and accelerometer, and to data transmission pathway 88, 89 90, which in the embodiment shown is a wireless connection 88 using a standard BluetoothTM protocol, to the cloud of possible Internet based transmitters, routers, mobile telephone, etc. 90, to a remote processing and graphical user interface software on personal computing device 89, which may be operated on any appropriate device 89 (computer, tablet, smartphone, or other user operated device having a display)” in par. 63, wherein the data is at least stored temporarily before data transmission (i.e., buffered) in par. 64).
Regarding claim 13, Thillainadarajah teaches wherein the sensor assembly further includes a transmitter that is configured to transmit the stored data wirelessly to a receiver (e.g., “data transmission pathway 88, 89 90, which in the embodiment shown is a wireless connection 88 using a standard BluetoothTM protocol” in par. 63).
Regarding claim 14, Thillainadarajah teaches wherein the plurality of grip sensors are piezoresistive sensors (e.g., “a sensor layer fabricated in the embodiment shown from an electrode layout flexible printed circuit board 103 upon which piezo-resistive sensor material 104 has been connected for radial force/pressure sensing” in par. 110).
Regarding claim 15, Thillainadarajah teaches wherein the plurality of grip sensors include a first and a second sensor for sensing the position of discrete portions of a first hand of a user of the sensor device, and a second and a third sensor for sensing the position of discrete portions of a second hand of a user of the sensor device (e.g., “A goal of the software module is to process the golf grip data in such a way that is most useful to the user. In one aspect, regions of the array are defined representing upper and lower hands, fingers, thumbs, pads of hands, etc.” in par. 116).
Regarding claim 16, Thillainadarajah teaches wherein the plurality of grip sensors are embedded within the sleeve portion (e.g., “a sensor layer fabricated in the embodiment shown from an electrode layout flexible printed circuit board 103 upon which piezo-resistive sensor material 104 has been connected for radial force/pressure sensing; and an outer protective layer 105 to be actually gripped by the golfer” in par. 110).
Regarding claim 17, Thillainadarajah teaches a flexible printed circuit board coupled to the sleeve portion and in electrical communication with the plurality grip sensors (e.g., “a sensor layer fabricated in the embodiment shown from an electrode layout flexible printed circuit board 103 upon which piezo-resistive sensor material 104 has been connected for radial force/pressure sensing” in par. 110).
Regarding claim 18, Thillainadarajah teaches wherein the flexible printed circuit board includes electrical traces for connection of the plurality of grip sensors to the sensor assembly (e.g., “tracings connecting the sensor array and the microcontroller must fit within openings of the object, ideally within the available opening which already exist in the object. In order to cover a curved surface, the sensor array may be adhered directly to the surface of the object in numerous places. The sensor array may be formed using a flexible printed circuit board (FPCB) or a collection or individual sensor strips” in par. 23).
Regarding claim 19, Thillainadarajah teaches wherein the flexible printed circuit board is comprised of an outer layer and an inner layer spaced apart from the outer layer, wherein the plurality of grip sensors are disposed between the outer layer and the inner layer (see Figures 13-14 demonstrating layered design).
Regarding claim 20, Thillainadarajah teaches wherein the plurality of grip sensors and the sensor assembly maintain a fixed orientation and spacing to one another when the sensor device is installed a golf club (e.g., the grip and orientation sensors are fixed to the golf club as discussed above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thillainadarajah in view of US 2011/0224012 to Hashimoto et al. (hereinafter “Hashimoto”).
Regarding claim 2, Thillainadarajah teaches the invention substantially as described above, but lacks in expressly teaching wherein the sleeve portion includes an aperture adapted to receive the portion of the golf club, the portion of the golf club is a golf grip.  In a related disclosure, Hashimoto teaches a golf club game device including a component shaped and arranged to be attached to the club by sliding a slot portion along the tapered shaft to a friction fit in a wider position, where the component includes accelerometers and gyroscopic devices (see abstract).  In addition, Hashimoto teaches that the golf club can include a sensor strip that is attached to the handle of the golf club to monitor grip pressure (par. 15).  More particularly, Hashimoto teaches that the sensor portion (i.e., “first component) may be inserted into the golf club such that the “first component in its housing is arranged to be replaceable in different handles” (par. 115).  Hashimoto teaches that the housing may include a slot portion with a surface that engages around the shaft of the golf club (e.g., par. 122).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Thillainadarajah to include the slot or aperture of Hashimoto in order to allow the sensor components to be easily added to an existing golf club, as is beneficially suggested by Hashimoto.
Regarding claim 3, the combination of Thillainadarajah and Hashimoto suggests wherein the sleeve is permanently attached to the golf club (e.g., Thillainadarajah recognizes that the handle on the golf club may be an existing handle that is modified or that a sensor layer and material may be attached directly to a custom built handle in par. 110).
Regarding claim 5, the combination of Thillainadarajah and Hashimoto suggests wherein the sleeve portion includes a flap, wherein a portion of the flap is movable to allow access to a portion of the aperture, wherein the flap includes an edge portion defining a sit formed in the sleeve portion (see Fig. 19 of Thillainadarajah).
Regarding claim 6, Thillainadarajah teaches a first end portion defining a distal portion of the sensor device, and wherein the sensor assembly is fixed to in the first end portion (e.g., the top portion of Fig. 19 of Thillainadarajah).
Regarding claim 7, Thillainadarajah teaches wherein the sensor assembly is encapsulated in the first end portion (e.g., “control board 11 is disposed within the club shaft 1” in par. 127).
Regarding claim 8, Thillainadarajah teaches wherein the sleeve portion includes an outer surface which is gripped by a user of the sensor device, and the first end portion includes an outer surface that is generally aligned with the outer surface of the sleeve portion (e.g., within the handle 10 in Figs. 18-19).
Regarding claim 9, Thillainadarajah teaches wherein an outer surface of the sleeve portion and an outer surface of the first end portion are formed of the same material (e.g., both portions may be covered with grip wrap 40, as shown in Figs. 18-20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715